McKinstry, J.
The complaint is inartificially and loosely drawn. But we do not think it fails to state a cause of action. Nor is it subject to demurrer as ambiguous or uncertain. But it so far departs from established precedents, and so nearly approaches the line which separates pleading which may be tolerated though not approved from pleading radically defective, that we refuse to treat this appeal as frivolous.
Defendant’s motion for a nonsuit was properly denied. The genuineness and due execution of the promissory note were admitted. (Code Civ. Proc., sec. 447.) Prima facie it was made when and where it bore date.
The findings are sufficient.
Judgment and order affirmed.
Myrick, J., and Thornton, J, concurred.